                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MADIHA MINER,                                        CASE NO. C19-0505-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    SOCIAL SECURITY ADMINISTRATION
      DISABILITY,
13
                             Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court sua sponte. The Court previously granted

19   Defendant’s motion to dismiss and granted Plaintiff 21 days to amend her complaint. (Dkt. No.

20   8.) Plaintiff failed to file an amended complaint curing the deficiencies outlined in the Court’s

21   order. Accordingly, Plaintiff’s complaint is DISMISSED without prejudice. The Clerk is

22   DIRECTED to close this case.

23          DATED this 8th day of July 2019.

24                                                           William M. McCool
                                                             Clerk of Court
25
                                                             s/Tomas Hernandez
26
                                                             Deputy Clerk

     MINUTE ORDER
     C19-0505-JCC
     PAGE - 1
